Filed 3/30/22 P. v. Murillo CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F082504
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. VCF393323B)
                    v.

    GABRIEL MURILLO,                                                                      OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Juliet L.
Boccone, Judge.
         Kendall Dawson Wasley, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Michael A. Canzoneri and
Tia M. Coronado, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Detjen, Acting P.J., Peña, J. and Snauffer, J.
       Defendant Gabriel Murillo contends on appeal that his $250 report fee must be
vacated because Assembly Bill No. 1869 (2019–2020 Reg. Sess.) (Assembly Bill 1869)
repealed Penal Code section 1203.1b1 and must be applied to his case. We vacate the
portion of the judgment requiring payment of fees pursuant to former section 1203.1b.
We affirm in all other respects.
                              PROCEDURAL SUMMARY
       On September 30, 2020, the Tulare County District Attorney filed an information
charging defendant with assault with a deadly weapon (§ 245, subd. (a)(1); count 1) with
great bodily injury and gang enhancements (§§ 12022.7, subd. (a), 186.22,
subd. (b)(1)(C)), and active participation in a criminal street gang (§ 186.22, subd. (a);
count 2) with a great bodily harm enhancement (§ 12022.7, subd. (a)).
       On December 23, 2020, defendant pled nolo contendere as to all charges, and the
two enhancements to count 1. The remaining enhancement to count 2 was dismissed.
       On January 25, 2021, the trial court sentenced defendant to prison for a total term
of five years. The execution of the sentence was suspended for three years for defendant
to serve a term of probation, subject to 365 days in local custody. The trial court also
imposed various fines and fees and imposed a $250 report fee (former § 1203.1b).
       On March 11, 2021, defendant filed a notice of appeal.
                                      DISCUSSION2
       Defendant contends any unpaid portion of his $250 report fee must be vacated
pursuant to the application of repealed section 1203.1b. The People agree. We agree
with the parties.



1      All statutory references are to the Penal Code unless otherwise noted.
2      Because defendant raises only sentencing issues, the facts underlying the offense
are not relevant and are omitted from this opinion.

                                              2
       Operative July 1, 2021, Assembly Bill 1869 eliminated many fines, fees, and
assessments that courts have imposed under a variety of statutes, including former
section 1203.1b, previously allowing collection of report fees. (Stats. 2020, ch. 92, § 47.)
Here, the parties agree, as do we, that any unpaid portion of the report fee ordered
pursuant to former section 1203.1b is uncollectable and unenforceable as of July 1, 2021.
(§ 1465.9, subd. (a); Gov. Code, § 6111, subd. (a).)
       Defendant’s case was not final on July 1, 2021, and he was ordered to pay a $250
report fee pursuant to former section 1203.1b. Defendant is entitled to the benefit of
Assembly Bill 1869.
       We therefore vacate the portion of the judgment requiring payment of fees
pursuant to former section 1203.1b. Any portion of those fees not collected before
July 1, 2021, is unenforceable and uncollectable.
                                     DISPOSITION
       The portion of the judgment imposing fees pursuant to former section 1203.1b is
vacated. In all other respects, we affirm.




                                             3